         Case 1:19-cr-00571-VEC Document 66 Filed 05/03/21 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, NY 10007


                                                    May 3, 2021

BY ECF

The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. John Lambert, 19 Cr. 571 (VEC)

Dear Judge Caproni:

       The Government respectfully writes to provide the Court and the defendant with a victim
impact statement from one of the victims in the above-captioned case, which the victim sent to the
Government earlier today. The victim who wrote the statement is the third victim listed in
Schedule A of the Consent Order of Forfeiture that the parties signed and submitted to the Court
on or about February 26, 2021, and is referred to as “Victim-3” in the Government’s April 28,
2021 letter to the Court.

       The statement is attached hereto as Exhibit A. The name of Victim-3 has been redacted
from the publicly filed version of Exhibit A to protect the identity of Victim-3.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney



                                         by: _____________________________
                                             Benjamin Woodside Schrier
                                             Assistant United States Attorney
                                             Southern District of New York
                                             (212) 637-1062
Case 1:19-cr-00571-VEC Document 66 Filed 05/03/21 Page 2 of 4




                    EXHIBIT A




                              2
          Case 1:19-cr-00571-VEC Document 66 Filed 05/03/21 Page 3 of 4




I was seeking professional legal help with my credit when I met the defendant who proclaimed to
be a well-established attorney who handled credit situations like mine and who had successfully
resolved many complex credit cases like mine in the past. I did think I was being smart by hiring
a legal help through a trusted platform like “Up Work”, but I now know that was not the case. I
was the victim of identity fraud many years ago and that had plagued me for a very long time,
and I had gotten to the point that I knew that this was not something that I could resolve with the
credit bureaus myself since I had tried to do so with no luck for at least five years. I never had
$10,200.00 to pay out for the correction of my credit files and it was never my intention to pay
that amount of money, my intention was to have a credible law firm to contact the credit bureaus
and let them know they represented me and then work with them to correct my credit files.
When I spoke to the defendant, I was plainly trying to establish a minimal cost agreement for
him to work on my behalf to do this for me, and he knew this and told me that he could and
would. I explained in detail all of the challenges I had faced with the identity theft that had been
committed against me and how it had ruined my credit, and he told me that he understood and
that he could help me to clear it up, little did I know that he too was looking to defraud me. I
think that is extremely cruel to know that you are already speaking with a victim who has plainly
told you they were a victim and told you that they were defrauded, and you are looking to
defraud them as well. I think that takes a special kind of terrible person to take a victim and wish
to further victimize them.


I paid the amount that I initially agreed to pay to the defendant which was a very minimal
amount compared to the amount that he ended up defrauding me for. When I did pay this
amount, I expected to start seeing some results, but I did not see any results at all. I would never
hear anything at all from the defendant until I would start sending a multitude of emails to him. I
think when I sent about 4 or 4 emails he would then respond with some type of generic email.
The defendant also created other fake identities one of them was a lady called Skylar Honeycutt
and she was the one that kept charging my credit card, but in truth I now know that was the
defendant. That was when I would hear from the defendant the most quickly was if there was
ever an issue with the credit card payment going through. I never heard from the defendant
about anything regarding my case or any actions he was taking to resolve my case, but if any
payment did not go through, I would get an email letting me know that I needed to provide them
correct or updated credit card information so they could charge my card.
After a good deal of time had passed and I was getting suspicious that nothing was really
happening on my case, I did start let the defendant know that I was beginning to question him
and the fact that he was not doing anything at all, and it was then that he claimed that he actually
had been and had been sending letters on my behalf and making phone calls, but that he believed
that we needed to file suit. I did ask him to provide me copies of the letters he had been sending
and proof of the work that he had done and he acted like I had offended him by asking this and
that it would be too much of a hassle to provide me with this information and told me that I
should trust him and that it was not my place to question him as an attorney. When he told me
that we needed to file suit, I demanded that he call me on the phone so that I could speak with
          Case 1:19-cr-00571-VEC Document 66 Filed 05/03/21 Page 4 of 4




him because I was feeling that something was just not right. When he did call me he explained
away all of the questions that I had and told me that I was insane for ever questioning him and
that I should be ashamed of myself for questioning his integrity. He berated me on the phone and
told me that I was irrational for ever questioning such an esteemed attorney from New York and
started demanding that I send him a huge amount of money or that he would not do anymore
work for me. In truth he had never done one bit of work for me as I clearly became aware and
had I not been in such a dire need for help with my credit help I would have never fallen prey to
his tactics. He insisted that I come up with the money to pay him by any means and suggested
that I take money from my 401k. When I finally did send this person the money from my 401k
then I never heard from him ever again. This man is the worst of the worst in my opinion, he
took someone who he already knew was a victim and targeted them to further victimize them and
I don’t know what gets worse than that.
During the Pandemic I did not have the money that I could have had from my 401k to rely on
because this crook swindled me of it. I suffered through a year of the Pandemic without proper
resources to fall back on or to assist my family in such a dire time because this criminal decided
he was going to steal a huge sum of money from me. I hope that you will punish him to the
fullest extent of the law because this person has demonstrated that he is truly ruthless and has no
care or concern for humanity.
